Citation Nr: 0936027	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  08-38 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C. 
§ 1151 for residuals of a staph infection as a result of 
Department of Veterans Affairs hip replacement surgery in 
September 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb
INTRODUCTION

The Veteran served on active duty from November 1965 to 
October 1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Salt Lake City, Utah 
(RO).  

The Veteran testified at a personal hearing before the 
undersigned Veterans Law Judge sitting at the RO in April 
2009, and a transcript of the hearing is of record.  

For reasons discussed hereinbelow, the issue on appeal is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  


REMAND

A review of the claims file reveals that the Veteran has 
contended, including at his travel board hearing in April 
2009, that he incurred chronic disability, including 
difficulty with balance, a lack of stamina, and lower 
extremity pain, due to a staph infection he contracted during 
his left hip surgery at a VA hospital in September 2007, as a 
result of VA negligence.  There is no nexus opinion on file, 
and the recent medical evidence on file is unclear as to 
whether the Veteran's current lower extremity problems are 
causally related to any complication of his September 2007 
hip surgery.

Based on the above, the issues of entitlement to compensation 
benefits under the provisions of 38 U.S.C.§ 1151 is being 
remanded for the following actions:  

1.  The AMC/RO must request that the Veteran 
provide the names, addresses, and dates of 
treatment of all health care providers, both 
VA and non-VA, who have treated him for a 
lower extremity disability since June 2008, 
the date of the most recent medical reports 
on file.  After securing the necessary 
authorization, the AMC/RO must attempt to 
obtain copies of any pertinent treatment 
records identified by the Veteran that have 
not been previously secured.  If VA is 
unsuccessful in obtaining any medical records 
identified by the Veteran, it must inform the 
Veteran of this and provide him an 
opportunity to submit copies of the 
outstanding medical records.

2.  The AMC/RO must arrange for examination 
of the Veteran by a VA health care provider 
with appropriate expertise to determine 
whether the Veteran has incurred additional 
lower extremity disability as a result of VA 
treatment in September 2007, and if any 
additional disability found resulted through 
carelessness, negligence, lack of proper 
skill, error in judgment, or any 
circumstances that indicate fault on the part 
of VA or any unforeseen, untoward event.  The 
claims file must be made available to, and 
reviewed by, the examiner, who must 
acknowledge such receipt and review in any 
report generated as a result of this remand.  
The opinion should include supporting 
rationale and must be associated with the 
claims file.  If an opinion cannot be 
provided without resort to speculation, this 
must be noted by the health care provider.  
The report prepared must be typed.

3.  The AMC/RO must notify the Veteran that 
it is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. § 3.655 (2008).  In the 
event that the Veteran does not report for 
the aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  Following completion of the foregoing, 
the AMC/RO must review the claims folder and 
ensure that all required developmental 
actions have been conducted and completed in 
full.  The AMC/RO must then readjudicate the 
Veteran's claim for entitlement to 
compensation benefits under the provisions of 
38 U.S.C. § 1151, taking into consideration 
any and all evidence that has been added to 
the record since its last adjudicative 
action.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative must be provided a 
Supplemental Statement of the Case and given 
an appropriate opportunity to respond.  
Thereafter, the case must be returned to the 
Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The RO and the Veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts.  It has 
been held that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Courts are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other 





appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

